EXHIBIT 10.1
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE
OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR
ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING THE SECURITIES IS
EFFECTIVE UNDER THE SECURITIES ACT AND IS QUALIFIED UNDER APPLICABLE STATE AND
FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS UNDER THE SECURITIES ACT AND THE QUALIFICATION
REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND, IF THE CORPORATION
REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO THAT EFFECT HAS BEEN
RENDERED BY COUNSEL.
 
WARRANT
 
Original Issue Date: February 1, 2015
 
FOR VALUE RECEIVED, Hawker Energy, Inc., a Nevada corporation (the “Company”),
hereby certifies that Sefton Resources, Inc., a British Virgin Islands
corporation, or its permitted registered assigns (the “Holder”), is entitled to
purchase from the Company Five Million (5,000,000) duly authorized, validly
issued, fully paid and nonassessable shares of Common Stock at a purchase price
per share of $0.25 (subject to adjustment as provided herein, the “Exercise
Price”), all subject to the terms, conditions and adjustments set forth below in
this Warrant. Capitalized terms used but not otherwise defined in this Warrant
are defined in Section 1.
 
This Warrant has been issued under to the terms of the Share Purchase Agreement,
dated as of January 12, 2015 (the “Purchase Agreement”), among TEG Oil & Gas
U.S.A., Inc., the Company and the Holder.
 
1.             Definitions. As used in this Warrant, the following terms have
the respective meanings set forth below:
 
“$” means United States dollars.
 
“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3, multiplied by (b) the Exercise Price in effect
as of the Exercise Date.
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in the city of Los Angeles, California, are
authorized or obligated by law or executive order to close.
 
“Certificate and Election” has the meaning set forth in Section 3(a)(i).
 
 
 

--------------------------------------------------------------------------------

 
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the Original Issue Date.
 
“Company” has the meaning set forth in the preamble of this Warrant.
 
“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.
 
“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 have been satisfied at
or prior to 5:00 p.m., Los Angeles, California time, on a Business Day,
including, without limitation, the receipt by the Company of the Exercise
Agreement, this Warrant and the Aggregate Exercise Price.
 
“Exercise Period” has the meaning set forth in Section 2.
 
“Exercise Price” has the meaning set forth in the preamble of this Warrant.
 
“Fair Market Value” means, as of any particular date: (a) the volume weighted
average of the closing sales prices of the Common Stock for that day on all
domestic securities exchanges on which the Common Stock may at the time be
listed; (b) if there have been no sales of the Common Stock on any exchange on
that day, the average of the highest bid and lowest asked prices for the Common
Stock on all exchanges at the end of that day; (c) if on that day the Common
Stock is not listed on a domestic securities exchange, the closing sales price
of the Common Stock as quoted on the OTC Bulletin Board or similar quotation
system or association for that day; or (d) if there have been no sales of the
Common Stock on the OTC Bulletin Board or similar quotation system or
association on that day, the average of the highest bid and lowest asked prices
for the Common Stock quoted on the OTC Bulletin Board or similar quotation
system or association at the end of that day; in each case, averaged over twenty
(20) consecutive Business Days ending on the Business Day immediately prior to
the day as of which “Fair Market Value” is being determined; provided, that if
the Common Stock is listed on any domestic securities exchange, the term
“Business Day” as used in this sentence means Business Days on which the
exchange is open for trading. If at any time the Common Stock is not listed on
any domestic securities exchange or quoted on the OTC Bulletin Board or similar
quotation system or association, the “Fair Market Value” of the Common Stock
shall be the fair market value per share as determined by the Board in its
reasonable discretion.
 
“Holder” has the meaning set forth in the preamble of this Warrant.
 
“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
“Original Issue Date” has the meaning set forth on the cover page to this
Warrant.
 
 
2

--------------------------------------------------------------------------------

 
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.
 
“Purchase Agreement” has the meaning set forth in the preamble of this Warrant.
 
“Sale Event” means (i) any sale of Common Stock (excluding issuances of Common
Stock by the Company) in a single transaction or a series of related
transactions in which the holders of Common Stock immediately prior to the sale
of Common Stock do not, directly or indirectly, own at least a majority of the
Common Stock outstanding immediately after the sale of Common Stock, (ii) any
merger, consolidation, reorganization or other business combination of the
Company with or into any other corporation or other entity in which the holders
of Common Stock immediately prior to the merger, consolidation, reorganization
or business combination do not, directly or indirectly, own capital stock of the
entity surviving the merger, consolidation, reorganization or business
combination representing at least a majority of the combined voting power of the
outstanding securities of the entity immediately after the merger,
consolidation, reorganization or business combination, or (iii) a sale, lease or
other disposition of all or substantially all of the assets of the Company to an
unrelated person or entity by means of a single transaction or a series of
related transactions.
 
“Securities Act” has the meaning set forth in the legend endorsed on the cover
page of this Warrant.
 
“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.
 
“Warrant Shares” means the shares of Common Stock or other securities then
purchasable upon exercise of this Warrant, as the same may be adjusted in
accordance with the terms of this Warrant.
 
2.             Term of Warrant. Subject to the terms and conditions of this
Warrant, at any time or from time to time after the date hereof and prior to
5:00 p.m., Los Angeles, California time, on the five (5) year anniversary of the
Original Issue Date or, if such day is not a Business Day, on the next preceding
Business Day (the “Exercise Period”), the Holder of this Warrant may exercise
this Warrant for all or any part of the Warrant Shares.
 
3.             Exercise of Warrant.
 
(a)           Exercise Procedure. This Warrant may be exercised from time to
time on any Business Day during the Exercise Period, for all or any part of the
unexercised Warrant Shares, upon:
 
(i)           surrender of this Warrant to the Company at its then principal
executive offices (or an indemnification undertaking with respect to this
Warrant in the case of its loss, theft or destruction), together with
Warrantholder’s Certificate and Election to Purchase in the form of Exhibit A
(each, a “Certificate and Election”), duly completed (including specifying the
number of Warrant Shares to be purchased) and executed; and
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           payment to the Company of the Aggregate Exercise Price in
accordance with Section 3(b).
 
(b)           Payment of the Aggregate Exercise Price. Payment of the Aggregate
Exercise Price shall be made, at the option of the Holder as expressed in the
Certificate and Election, by the following methods:
 
(i)           by delivery to the Company of a certified or official bank check
payable to the order of the Company or by wire transfer of immediately available
funds to an account designated in writing by the Company, in the amount of the
Aggregate Exercise Price;
 
(ii)          by instructing the Company to withhold a number of Warrant Shares
then issuable upon exercise of this Warrant with an aggregate Fair Market Value
as of the Exercise Date equal to the Aggregate Exercise Price, in which case the
Holder shall receive a number of Warrant Shares determined in accordance with
the following formula:
 
X = Y(A-B)
    A
 
Where
X   =
the number of shares of Warrant Stock to be issued to the Holder;

 
 
Y   =
the number of shares of Warrant Stock purchasable under the Warrant for cash (at
the date of the calculation);

 
 
A   =
the fair market value of one share of Common Stock (at the date of the
calculation); and

 
 
B   =
the Exercise Price (as adjusted to the date of the calculation);

 
(iii)          by surrendering to the Company (x) Warrant Shares previously
acquired by the Holder with an aggregate Fair Market Value as of the Exercise
Date equal to the Aggregate Exercise Price and/or (y) other securities of the
Company having a value as of the Exercise Date equal to the Aggregate Exercise
Price (which value in the case of debt securities shall be the principal amount
thereof plus accrued and unpaid interest, in the case of preferred stock shall
be the liquidation value thereof plus accumulated and unpaid dividends and in
the case of shares of Common Stock shall be the Fair Market Value); or
 
(iv)           any combination of the foregoing.
 
 
4

--------------------------------------------------------------------------------

 
 
In the event of any withholding of Warrant Shares or surrender of other equity
securities pursuant to clause (ii), (iii) or (iv) above where the number of
shares whose value is equal to the Aggregate Exercise Price is not a whole
number, the number of shares withheld by or surrendered to the Company shall be
rounded up to the nearest whole share and the Company shall make a cash payment
to the Holder (by delivery of a certified or official bank check or by wire
transfer of immediately available funds) based on the incremental fraction of a
share being so withheld by or surrendered to the Company in an amount equal to
the product of (x) the incremental fraction of a share being withheld or
surrendered multiplied by (y) in the case of Common Stock, the Fair Market Value
per Warrant Share as of the Exercise Date, and, in all other cases, the value as
of the Exercise Date determined in accordance with clause (iii)(y).
 
(c)           Delivery of Stock Certificates. Upon receipt by the Company of the
Exercise Agreement, surrender of this Warrant and payment of the Aggregate
Exercise Price (in accordance with Section 3(a)), the Company shall, as promptly
as reasonably practicable, and in any event within ten Business Days, execute
(or cause to be executed) and deliver (or cause to be delivered) to the Holder a
certificate or certificates representing the Warrant Shares issuable upon
exercise, together with cash in lieu of any fraction of a share, as provided in
Section 3(d). The stock certificate or certificates so delivered shall be, to
the extent possible, in denomination or denominations as the exercising Holder
shall reasonably request in the Exercise Agreement and shall be registered in
the name of the Holder or, subject to compliance with Section 7, the other
Person’s name as shall be designated in the Exercise Agreement. This Warrant
shall be deemed to have been exercised and the certificate or certificates of
Warrant Shares shall be deemed to have been issued, and the Holder or (subject
to compliance with Section 7) any other Person so designated to be named therein
shall be deemed to have become a holder of record of the Warrant Shares for all
purposes, as of the Exercise Date.
 
(d)           Fractional Shares. The Company shall not be required to issue a
fractional Warrant Share upon exercise of this Warrant. As to any fraction of a
Warrant Share that the Holder would otherwise be entitled to purchase upon
exercise, the Company shall pay to the Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) that fraction multiplied by (ii) the Fair
Market Value of one Warrant Share on the Exercise Date.
 
(e)           Delivery of New Warrant. Unless the purchase rights represented by
this Warrant have expired or have been fully exercised, the Company shall, at
the time of delivery of the certificate or certificates representing the Warrant
Shares being issued in accordance with Section 3(c), deliver to the Holder a new
Warrant evidencing the rights of the Holder to purchase the unexpired and
unexercised Warrant Shares called for by this Warrant. The new Warrant shall in
all other respects be identical to this Warrant.
 
(f)            Valid Issuance of Warrant and Warrant Shares; Payment of Taxes.
With respect to the exercise of this Warrant, the Company hereby represents,
covenants and agrees that:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)            This Warrant is, and any Warrant issued in substitution for or
replacement of this Warrant shall be, upon issuance, duly authorized and validly
issued.
 
(ii)           All Warrant Shares issuable upon the exercise of this Warrant in
compliance with the terms of this Warrant shall be, upon issuance, and the
Company shall take all such actions as may be necessary or appropriate in order
that the Warrant Shares are, validly issued, fully paid and non-assessable,
issued without violation of any preemptive or similar rights of any stockholder
of the Company and free and clear of all taxes, liens and charges.
 
(iii)          The Company shall use commercially reasonable efforts to cause
the Warrant Shares, immediately upon exercise, to be listed on any domestic
securities exchange upon which shares of Common Stock or other securities
constituting Warrant Shares are listed at the time of exercise.
 
(iv)           The Company shall pay all expenses in connection with, and all
taxes and other governmental charges that may be imposed with respect to, the
issuance or delivery of Warrant Shares upon exercise of this Warrant; provided,
that the Company shall not be required to pay any tax or governmental charge
that may be imposed with respect to any applicable withholding or the issuance
or delivery of the Warrant Shares to the Holder or to any other Person permitted
to receive Warrant Shares upon exercise of this Warrant, and no issuance or
delivery shall be made unless and until the Holder or such Person has paid to
the Company the amount of any tax, or has established to the satisfaction of the
Company that the tax has been paid.
 
(g)           Conditional Exercise. Notwithstanding any other provision of this
Warrant, if an exercise of any portion of this Warrant is to be made in
connection with a public offering or a Sale Event, exercise may at the election
of the Holder be conditioned upon the consummation of the transaction, in which
case such exercise shall not be deemed to be effective until immediately prior
to the consummation of the transaction.
 
(h)           Reservation of Shares. During the Exercise Period, the Company
shall at all times reserve and keep available out of its authorized but unissued
Common Stock or other securities constituting Warrant Shares, solely for the
purpose of issuance upon the exercise of this Warrant, the maximum number of
Warrant Shares issuable upon the exercise of this Warrant, and the par value per
Warrant Share shall at all times be less than or equal to the applicable
Exercise Price. The Company shall not increase the par value of any Warrant
Shares receivable upon the exercise of this Warrant above the Exercise Price
then in effect, and shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant.
 
4.             Adjustment to Exercise Price and Number of Warrant Shares. The
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall be subject to adjustment from time to time as provided in this
Section 4.
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           Adjustment to Exercise Price and Warrant Shares Upon Dividend,
Subdivision or Combination of Common Stock. If the Company shall, at any time or
from time to time after the Original Issue Date, (i) pay a dividend or make any
other distribution upon the Common Stock or any other capital stock of the
Company payable in shares of Common Stock or in Options or Convertible
Securities, or (ii) subdivide (by any stock split, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, then the Exercise Price in effect immediately prior to any dividend,
distribution or subdivision shall be proportionately reduced and the number of
Warrant Shares issuable upon exercise of this Warrant shall be proportionately
increased. If the Company at any time combines (by combination, reverse stock
split or otherwise) its outstanding shares of Common Stock into a smaller number
of shares, the Exercise Price in effect immediately prior to the combination
shall be proportionately increased and the number of Warrant Shares issuable
upon exercise of this Warrant shall be proportionately decreased. Any adjustment
under this Section 4(a) shall become effective concurrent at the time the
dividend, subdivision or combination becomes effective.
 
(b)           Adjustment to Exercise Price and Warrant Shares Upon
Reorganization, Reclassification, Consolidation or Merger. In the event of any
(i) capital reorganization of the Company, (ii) reclassification of the stock of
the Company (other than (x) a change in par value, from par value to no par
value, or from no par value to par value, or (y) as a result of a stock dividend
or subdivision, split-up or combination of shares), (iii) consolidation or
merger of the Company with or into another Person, (iv) sale of all or
substantially all of the Company’s assets to another Person, or (v) other
similar transaction (other than any transaction covered by Section 4(a)), in
each case which entitles the holders of Common Stock to receive (either directly
or upon subsequent liquidation) stock, securities or assets with respect to or
in exchange for Common Stock, each Warrant shall, immediately after the
reorganization, reclassification, consolidation, merger, sale or similar
transaction, remain outstanding and shall thereafter, in lieu of or in addition
to (as the case may be) the number of Warrant Shares then exercisable under this
Warrant, be exercisable for the kind and number of shares of stock or other
securities or assets of the Company or of the successor Person resulting from
the transaction to which the Holder would have been entitled upon the
reorganization, reclassification, consolidation, merger, sale or similar
transaction if the Holder had exercised this Warrant in full immediately prior
to the time of the reorganization, reclassification, consolidation, merger, sale
or similar transaction and acquired the applicable number of Warrant Shares then
issuable hereunder as a result of exercise; and, in that case, appropriate
adjustment (in form and substance determined by the Board in its reasonable
discretion) shall be made with respect to the Holder’s rights under this Warrant
to insure that the provisions of this Section 4 shall be applicable, as nearly
as possible, to this Warrant in relation to any shares of stock, securities or
assets acquirable upon exercise of this Warrant (including, in the case of any
consolidation, merger, sale or similar transaction in which the successor or
purchasing Person is other than the Company, an immediate adjustment in the
Exercise Price to the value per share for the Common Stock reflected by the
terms of the consolidation, merger, sale or similar transaction, and a
corresponding immediate adjustment to the number of Warrant Shares acquirable
upon exercise of this Warrant without regard to any limitations or restrictions
on exercise, if the value so reflected is less than the Exercise Price in effect
immediately prior to such consolidation, merger, sale or similar transaction).
The provisions of this Section 4(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transactions. Subject to Section 5, the Company shall not effect any
reorganization, reclassification, consolidation, merger, sale or similar
transaction unless, prior to consummation, the successor Person (if other than
the Company) resulting from the reorganization, reclassification, consolidation,
merger, sale or similar transaction, shall assume, by written instrument
substantially similar in form and substance to this Warrant, the obligation to
deliver to the Holder shares of stock, securities or assets which, in accordance
with the foregoing provisions, the Holder is entitled to receive upon exercise
of this Warrant. With respect to any corporate event or other transaction
contemplated by the provisions of this Section 4(b), the Holder shall have the
right to elect prior to the consummation of the event or transaction, to give
effect to the exercise rights contained in Section 3 instead of giving effect to
the provisions contained in this Section 4(b) with respect to this Warrant.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Certain Events. If any event of the type contemplated by the
provisions of this Section 4 but not expressly provided for by its provisions
occurs, then the Board shall make an appropriate adjustment in the Exercise
Price and the number of Warrant Shares issuable upon exercise of this Warrant so
as to protect the rights of the Holder in a manner consistent with the
provisions of this Section 4; provided, that no adjustment under this
Section 4(c) shall increase the Exercise Price or decrease the number of Warrant
Shares issuable as otherwise determined under this Section 4.
 
(d)           Certificate as to Adjustment.
 
(i)            As promptly as reasonably practicable following any adjustment of
the Exercise Price that results in an increase or decrease of the Exercise Price
of $0.01 or more, but in any event not later than twenty Business Days, the
Company shall furnish to the Holder a certificate of an executive officer
setting forth in reasonable detail the adjustment and the facts upon which it is
based and certifying the calculation.
 
(ii)           As promptly as reasonably practicable following the receipt by
the Company of a written request by the Holder, but in any event not later than
ten Business Days, the Company shall furnish to the Holder a certificate of an
executive officer certifying the Exercise Price then in effect and the number of
Warrant Shares or the amount, if any, of other shares of stock, securities or
assets then issuable upon exercise of the Warrant; provided that the Holder may
only exercise its rights pursuant to this Section 4(d)(ii) once during any
twelve consecutive month period.
 
(e)           Notices. In the event:
 
(i)            that the Company takes a record of the holders of its Common
Stock (or other capital stock or securities at the time issuable upon exercise
of the Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, to receive any right to subscribe for or
purchase any shares of capital stock of any class or any other securities, or to
receive any other security; or
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           of any capital reorganization of the Company, any
reclassification of the Common Stock of the Company, any consolidation or merger
of the Company with or into another Person, or sale of all or substantially all
of the Company’s assets to another Person; or
 
(iii)         of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company;
 
then, and in each case, the Company shall send or cause to be sent to the Holder
at least twenty days prior to the applicable record date or the applicable
expected effective date, as the case may be, for the event, a written notice
specifying, as the case may be, (A) the record date for the dividend,
distribution or other right or action, and a description of the dividend,
distribution or other right, or (B) the effective date on which the
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up is proposed to take place, and the date, if any is to
be fixed, as of which the books of the Company shall close or a record shall be
taken with respect to which the holders of record of Common Stock (or other
capital stock or securities at the time issuable upon exercise of the Warrant)
shall be entitled to exchange their shares of Common Stock (or other capital
stock or securities) for securities or other property deliverable upon the
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of the
exchange applicable to the Warrant and the Warrant Shares.
 
5.             Sale Event.  Notwithstanding anything in this Warrant to the
contrary, the Company shall have the right (exercisable in the sole and absolute
discretion of the Board), but not the obligation, in connection with a Sale
Event to make or provide for a cash payment to the Holder, in exchange for the
cancellation of this Warrant, in an amount equal to the difference between (a)
the value as determined by the Board of the consideration payable, or otherwise
to be received by stockholders, per share of Common Stock pursuant to a Sale
Event multiplied by the number of Warrant Shares then issuable under this
Warrant and (b) the Aggregate Exercise Price of all Warrant Shares, subject to
the other terms and conditions of the Sale Event (such as representations and
warranties, holdback and escrow amounts, indemnification obligations and
purchase price adjustments) to the extent applicable to Common Stock holders.
 
6.             Restrictions on Exercise.  Notwithstanding anything in this
Warrant to the contrary, this Warrant may not be exercised if the issuance of
Warrant Shares upon exercise or if the method of payment for the Warrant Shares
would constitute a violation of any applicable laws or regulations, including,
without limitation, applicable federal and state securities laws and
regulations. The Company may require the Holder to make any representations and
warranties to the Company as may be required by any applicable law or regulation
(including, without limitation, applicable federal and state securities laws and
regulations) before allowing this Warrant to be exercised. Without limiting the
generality of the foregoing, Warrant Shares issued upon exercise of this Warrant
may not be issued in the name of any Person other than the Holder unless the
transfer conditions referred to in the legend endorsed on the cover page of this
Warrant have been complied with to the satisfaction of the Company.  In
addition, no Warrant Shares will be issued pursuant to the exercise of this
Warrant unless the issuance and the exercise comply with all relevant
requirements of any stock exchange upon which the Common Stock may then be
listed.
 
 
9

--------------------------------------------------------------------------------

 
 
7.             Transfer of Warrant. Subject to the transfer conditions referred
to in the legend endorsed on the cover page of this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, by the Holder
without charge to the Holder, upon surrender of this Warrant to the Company at
its then principal executive offices with a properly completed and duly executed
Assignment in the form attached hereto as Exhibit B, together with funds
sufficient to pay any transfer taxes described in Section 3(f)(v) in connection
with the making of the transfer. Upon compliance, surrender and delivery and, if
required, payment, the Company shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees and in the denominations
specified in the instrument of assignment, and shall issue to the assignor a new
Warrant evidencing the portion of this Warrant, if any, not assigned and this
Warrant shall promptly be cancelled.
 
8.             Holder Not Deemed a Stockholder; Limitations on Liability. Prior
to the issuance to the Holder of the Warrant Shares to which the Holder is then
entitled to receive upon the due exercise of this Warrant, the Holder shall not
be entitled to vote or receive dividends or be deemed the holder of shares of
capital stock of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, as such, any of the rights
of a stockholder of the Company or any right to vote, give or withhold consent
to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether the
liabilities are asserted by the Company or by creditors of the Company.
 
9.             Replacement on Loss; Division and Combination.
 
(a)           Replacement of Warrant on Loss. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and upon delivery of an indemnity reasonably
satisfactory to the Company and, in case of mutilation, upon surrender of this
Warrant for cancellation to the Company, the Company at its own expense shall
execute and deliver to the Holder, in lieu hereof, a new Warrant of like tenor
and exercisable for an equivalent number of Warrant Shares as the Warrant that
was lost, stolen, mutilated or destroyed; provided, that, in the case of
mutilation, no indemnity shall be required if this Warrant in identifiable form
is surrendered to the Company for cancellation.
 
(b)           Division and Combination of Warrant. Subject to compliance with
the applicable provisions of this Warrant as to any transfer or other assignment
that may be involved in any division or combination, this Warrant may be divided
or, following any division of this Warrant, subsequently combined with other
Warrants, upon the surrender of this Warrant or Warrants to the Company at its
then principal executive offices, together with a written notice specifying the
names and denominations in which new Warrants are to be issued, signed by the
respective Holders. Subject to compliance with the applicable provisions of this
Warrant as to any transfer or assignment that may be involved in the division or
combination, the Company shall at its own expense execute and deliver a new
Warrant or Warrants in exchange for the Warrant or Warrants so surrendered in
accordance with the notice. The new Warrant or Warrants shall be of like tenor
to the surrendered Warrant or Warrants and shall be exercisable in the aggregate
for an equivalent number of Warrant Shares as the Warrant or Warrants
surrendered in accordance with the notice.
 
 
10

--------------------------------------------------------------------------------

 
 
10.           Compliance with the Securities Act.
 
(a)           Agreement to Comply with the Securities Act; Legend. The Holder,
by acceptance of this Warrant, agrees to comply in all respects with the
provisions of this Section 10 and the restrictive legend requirements set forth
on the face of this Warrant and further agrees that that the Holder shall not
offer, sell or otherwise dispose of this Warrant or any Warrant Shares to be
issued upon exercise except under circumstances that will not result in a
violation of the Securities Act or applicable state or federal securities laws.
This Warrant and all Warrant Shares issued upon exercise of this Warrant (unless
registered under the Securities Act) shall be stamped or imprinted with a legend
in substantially the following form:
 
“THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE
OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR
ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING THE SECURITIES IS
EFFECTIVE UNDER THE SECURITIES ACT AND IS QUALIFIED UNDER APPLICABLE STATE AND
FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS UNDER THE SECURITIES ACT AND THE QUALIFICATION
REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND, IF THE CORPORATION
REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO THAT EFFECT HAS BEEN
RENDERED BY COUNSEL.”
 
(b)           Representations of the Holder. In connection with the issuance of
this Warrant and each exercise of this Warrant, the Holder specifically
represents, as of the Original Issue Date and each Exercise Date, to the Company
as follows:
 
(i)           The Holder is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act. The Holder is acquiring this
Warrant and all Warrant Shares issued upon exercise for investment for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution of this Warrant or the Warrant Shares, except
pursuant to sales registered or exempted under the Securities Act.
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)           The Holder understands and acknowledges that this Warrant and the
Warrant Shares to be issued upon exercise are “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under those laws and
applicable regulations, the securities may be resold without registration under
the Securities Act only in limited circumstances. In addition, the Holder
represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed by Rule 144
under the Securities Act and by the Securities Act.
 
(iii)          The Holder acknowledges that it can bear the economic and
financial risk of its investment for an indefinite period, and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Warrant and the Warrant
Shares. Subject to Section 10(b)(iv), the Holder has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Warrant and the business, properties,
prospects and financial condition of the Company.
 
(iv)           The Holder acknowledges and agrees that neither the Company, nor
any officer, director, employee or representative of the Company, nor any other
Person has made or is making any representations or warranties of any kind or
nature whatsoever, express or implied, beyond those expressly given by the
Company in this Warrant.
 
11.           Warrant Register. The Company shall keep and properly maintain at
its principal executive offices books for the registration of this Warrant and
any transfers of this Warrant. The Company may treat the Person in whose name
the Warrant is registered on the register as the Holder for all purposes, and
the Company shall not be affected by any notice to the contrary, except any
assignment, division, combination or other transfer of the Warrant effected in
accordance with the provisions of this Warrant.
 
12.           Notices. All notices, requests, consents, claims, demands, waivers
and other communications under this Warrant shall be in writing and shall be
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by e-mail of a PDF (or similar
electronic format) document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the fourth day after the
date mailed, by USPS certified or registered mail, return receipt requested,
postage prepaid. Communications must be sent to the respective parties at the
addresses indicated below (or at any other address for a party as specified in a
notice given in accordance with this Section 12).
 
 
12

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Hawker Energy, Inc.
326 South Pacific Coast Highway
Suite 102
Redondo Beach, CA 90277
E-mail: dkatic@hawkerenergyllc.com
Attn:  President
     
with a copy to (which shall not
constitute notice):
 
Rutan & Tucker, LLP
611 Anton Blvd., Suite 1400
Costa Mesa, CA 92626
E-mail: gamber@rutan.com
Attn:  Gregg Amber, Esq.
and
E-Mail: gsleichter@rutan.com
Attn: Garett Sleichter, Esq.
     
If to the Holder:
 
Sefton Resources, Inc.
2050 S. Oneida St., Suite 102
Denver, CO 80224
E-mail: kshort@seftonresources.com
Attn:  Kris Short

    
13.           Cumulative Remedies. The rights and remedies provided in this
Warrant are cumulative and are not exclusive of, and are in addition to and not
in substitution for, any other rights or remedies available at law, in equity or
otherwise.
 
14.           Equitable Relief. Each of the Company and the Holder acknowledges
that a breach or threatened breach by that party of any of its obligations under
this Warrant would give rise to irreparable harm to the other party for which
monetary damages would not be an adequate remedy and agrees that in the event of
a breach or a threatened breach by a party of any obligation, the other party
shall, in addition to any and all other rights and remedies that may be
available to it in respect of the breach, be entitled to equitable relief,
including a restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction.
 
15.           Entire Agreement. This Warrant constitutes the sole and entire
agreement of the parties to this Warrant with respect to the subject matter of
this Warrant, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to its subject matter. In the
event of any inconsistency between the provisions of this Warrant and the
provisions of the Purchase Agreement, the provisions of this Warrant shall
control.
 
16.           Successor and Assigns. This Warrant and the rights evidenced by
this Warrant shall be binding upon and shall inure to the benefit of the parties
and the successors of the Company and the successors and permitted assigns of
the Holder. The successors and/or permitted assigns of the Holder shall be a
Holder for all purposes of this Warrant.
 
 
13

--------------------------------------------------------------------------------

 
 
17.           No Third-Party Beneficiaries. This Warrant is for the sole benefit
of the Company and the Holder and their respective successors and, in the case
of the Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this Warrant.
 
18.           Headings. The headings in this Warrant are for reference only and
shall not affect the interpretation of this Warrant.
 
19.           Amendment and Modification; Waiver. This Warrant may only be
amended, modified or supplemented by an agreement in writing signed by each
party. No waiver by the Company or the Holder of any of the provisions of this
Warrant shall be effective unless explicitly set forth in writing and signed by
the waiving party. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
the written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Warrant
shall operate or be construed as a waiver; nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise or the exercise of any other right, remedy, power or privilege.
 
20.           Severability. If any term or provision of this Warrant is invalid,
illegal or unenforceable in any jurisdiction, the invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable that term or provision in any other
jurisdiction.
 
21.           Governing Law. This Warrant shall be governed by and construed in
accordance with the internal laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Nevada.
 
22.           Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Warrant or the transactions contemplated by
this Warrant may be instituted in the federal courts of the United States of
America or the courts of the State of California in each case located in the
city of Los Angeles and County of Los Angeles, California, and each party
irrevocably submits to the exclusive jurisdiction of those courts in any suit,
action or proceeding. Service of process, summons, notice or other document by
certified or registered mail to a party’s address set forth in this Warrant
shall be effective service of process for any suit, action or other proceeding
brought in any court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or any proceeding in these
courts and irrevocably waive and agree not to plead or claim in any court that
any suit, action or proceeding brought in any court has been brought in an
inconvenient forum.
 
 
14

--------------------------------------------------------------------------------

 
 
23.           Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, to the fullest extent permitted by law,
each party irrevocably and unconditionally waives any right it may have to a
trial by jury in respect of any legal action arising out of or relating to this
Warrant or the transactions contemplated by this Warrant.
 
24.           Counterparts. This Warrant may be executed in counterparts, each
of which shall be an original, but all of which together shall be one and the
same agreement. A signed copy of this Warrant delivered by facsimile, e-mail or
other means of electronic transmission shall have the same legal effect as
delivery of an original signed copy of this Warrant.
 
25.           No Strict Construction. This Warrant shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.
 
[SIGNATURE PAGE FOLLOWS]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.
 

 
Hawker Energy, Inc.
                     
By:
/s/ Darren Katic
     
Darren Katic, President
 

 
 
Accepted and agreed, 
     
Sefton Resources, Inc.
             
By:
/s/ Tom Milne
   
Tom Milne, Director
 

 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT A

 
FORM OF WARRANTHOLDER’S CERTIFICATE
 
THE UNDERSIGNED (“Purchaser”) is exercising the Warrant tendered with this
Certificate, and in connection with the exercise, makes the following
representations and warranties to Hawker Energy, Inc., a Nevada limited
liability company (“Company”), with the knowledge and intent that the Company
shall be entitled to rely thereon in delivering the shares of Common Stock of
the Company (the “Warrant Shares”), to Purchaser upon exercise of the Warrant:
 
1.           Purchaser is acquiring the Warrant Shares for investment for his,
her or its own account, and not with a view to or for sale in connection with
any distribution thereof. Purchaser understands that the Warrant Shares to be
purchased have not been registered pursuant to the Securities Act of 1933, as
amended (“Act”), and the offer and sale of the Warrant Shares is intended to be
exempt from registration under the Act, which exemption depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Purchaser’s representations as expressed herein.
 
2.           Purchaser has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of his,
her or its investment in the Warrant Shares, and Purchaser is capable of bearing
the economic risks of the investment, including the risk of loss of his, her or
its entire investment in the Warrant Shares.
 
3.           Purchaser acknowledges that the Company has made available to
Purchaser or his, her or its agents all documents and information relating to an
investment in the Warrant Shares requested by or on behalf of Purchaser.
 
4.           Purchaser is an “accredited investor” as that term is defined in
Regulation D under the Act.
 
5.           The Warrant Shares issued on delivery of this Certificate shall
bear the legends set forth in Section 10(a) of the attached Warrant, if required
by that Section.
 
 
Executed as of ___________, 20__
 
PURCHASER:
                 



 
 

--------------------------------------------------------------------------------

 
 
ELECTION TO PURCHASE
 
Hawker Energy, Inc.
326 S. Pacific Coast Highway, Suite 102
Redondo Beach, California 90277
Attn: Darren Katic, President
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to purchase thereunder, ____ shares
of Common Stock of Hawker Energy, Inc. (the “Warrant Shares”) provided for
therein, and requests that certificates for the Warrant Shares be issued in the
name of:
 

 
(Please Print or Type Name, Address and Social Security Number)

 
Method of Exercise (Please initial as applicable):
 
___          The undersigned elects to exercise the attached Warrant by means of
a cash payment of the Exercise Price.
 
___          The undersigned elects to exercise the attached Warrant by means of
a net exercise (as described in Section 3(b)(ii) of the attached Warrant.
 
 
Dated:  _________________, 20__
 
Name of Warrantholder or Assignee:  
 

 
Address:
     
Signature: 
 



 
 
Note: The above signature must correspond with the name as written upon the face
of this Warrant in every particular, without alteration or enlargement or any
change whatever, unless the Warrant has been assigned.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF ASSIGNMENT
 
(To Be Signed Only On Transfer Of Warrant)
 
For value received, the undersigned sells, assigns, and transfers unto the
person(s) named below under the heading “Transferees” the right represented by
the attached Warrant to purchase shares of Common Stock of Hawker Energy, Inc.
(the “Corporation”) into which the attached Warrant relates specified under the
headings “Number of Warrants Transferred,” respectively, opposite the name(s) of
the person(s) and appoints each and any officer of the Corporation as attorney
to transfer the undersigned’s respective right on the register of warrants
maintained by the Corporation with full power of substitution in the premises.
 

 
 
Transferees
 
 
Address
 
Number of Warrants
Transferred
                 
_________________
 
_________________
 
_________________
                 
_________________
 
_________________
 
_________________
                 
_________________
 
_________________
 
_________________
 

 
 

Dated:          
(Signature must conform to name of Holder as
specified on the face of the Warrant)
     

 
Address:
                     
Signature Guarantee

 
ACCEPTED AND AGREED:
 
[TRANSFEREE]
 

     (Name)  

 
The signature of the Holder to this Assignment must correspond exactly with the
name of the Holder as set forth on the face of the Warrant in every particular
and the signature must be guaranteed by a U.S. chartered bank or by a medallion
signature guarantee from a member of a recognized Signature Medallion Guarantee
Program.
 
 
 

--------------------------------------------------------------------------------